               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

TANYA M. RIESBERG,

                   Plaintiff,                           8:18-CV-456

vs.
                                                        JUDGMENT
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                   Defendant.


      Pursuant to the memorandum and order entered this date, judgment is
entered for the plaintiff and against the defendant providing that the plaintiff
is awarded attorney fees and expenses in the amount of $2,523.02.


      Dated this 27th day of February, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
